In the
 United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 04-2114
LYNN A. JOY,
                                                 Plaintiff-Appellant,
                                 v.

HAY GROUP, INC.,
                                                Defendant-Appellee.

                         ____________
          Appeal from the United States District Court for
         the Northern District of Illinois, Eastern Division.
            No. 02 C 4989—Ronald A. Guzmán, Judge.
                         ____________
     ARGUED FEBRUARY 11, 2005—DECIDED APRIL 8, 2005
                         ____________




  Before BAUER, POSNER, and KANNE, Circuit Judges.
  POSNER, Circuit Judge. Lynn Joy, the plaintiff in this
diversity breach of contract suit governed by Illinois law,
appeals from the grant of summary judgment in favor of the
defendant, a consulting firm named Hay Group, Inc. (HGI).
Joy is a former employee of HGI, and her principal claim is
that her employment contract entitled her to one year’s base
salary (which was $210,000) if she was terminated, provided
she was terminated “for reasons other than cause,” a word
not defined in the contract. Because of the procedural
2                                                 No. 04-2114

posture of the case, we state the facts as favorably to Joy as
the record will permit, without vouching for their truth.
   Before going to work for HGI, Joy had worked for Hewitt
Associates, consulting on executive compensation. Her
principal supervisor at Hewitt was named Bassick. In 1996,
HGI hired Bassick to create an executive-compensation
consulting practice, and he wanted to take Joy with him to
HGI, which agreed and drafted the employment contract
that we quoted. When he saw the draft, Bassick asked
Lacey, a senior manager at HGI, what “cause” meant and
Lacey—who in fact had drafted the contract—replied that
it meant serious wrongdoing. Bassick conveyed this mes-
sage to Joy and also told her that she wouldn’t have to bring
in new business because HGI had plenty of clients; what it
needed was to be able to supply their demand for advice on
executive compensation.
  Bassick supervised Joy throughout her employment by
HGI and considered the quality of her work excellent.
Nevertheless in 2002 HGI terminated Joy “for cause” and
therefore refused to give her severance pay. The reason for
the termination was that in 2000 she had been given a quota
of $398,000 in annual billings to clients and had failed to
meet it.
   HGI argues that the contractual term “cause” is unam-
biguous and that the testimony of Lacey and Bassick is
ineligible to create an ambiguity because it is not “objective”
evidence. The district court agreed and added that the word
“cause” clearly covered the ground on which Joy was fired
because one of the dictionary definitions of the word is “a
reason, motive, or ground for some action.” That reasoning
is untenable; HGI doesn’t even try to defend it. The contract
itself contrasts “reasons” and “cause.” Reasons other than
cause are explicitly not a ground for denial of severance pay.
The judge’s interpretation implies that if HGI had fired Joy
No. 04-2114                                                  3

because she was a woman, she would have been fired for
cause and thus entitled to no severance pay, because there
would have been a reason for firing her—her sex. The
judge’s error was to pick from among the several meanings
of “cause” one that was inapplicable. Dictionaries give a
range of linguistic possibilities; rarely do they help a court
decide which one the drafter of the contract or statute in
question intended; here, the contract actually excluded the
judge’s choice.
  HGI’s position is more plausible; it is that the word
“cause” in Joy’s employment contract unambiguously de-
notes unsatisfactory performance as judged by HGI. Cases
have upheld discharges on the basis of such an interpreta-
tion of “cause.” Vandevier v. Mulay Plastics, Inc., 482 N.E.2d
377, 381-82 (Ill. App. 1985); Geier v. Medtronic, Inc., 99 F.3d
238, 243-44 (7th Cir. 1996) (Illinois law); Weir v. Anaconda
Co., 773 F.2d 1073, 1080-81 (10th Cir. 1985). But there may be
a difference between “cause” for discharge and “cause” for
denial of severance pay. Business firms almost always re-
serve the right to fire an employee (unless the employee is
protected by a collective bargaining agreement) if the firm
decides that the employee’s performance is unsatisfactory.
But it is precisely because of the insecurity of such em-
ployment—the determination that Joy’s performance was
unsatisfactory was based on a criterion selected by the firm
after she went to work for it, rather than being specified in
her employment contract—that employment contracts often
provide for severance pay. Joy was leaving a good job to go
to work for HGI and in doing so may have been taking a
risk (though, with her mentor leaving Hewitt, maybe there
would have been a risk in her remaining there), especially
since she was going to be working in what was a new line
of business for HGI. If she lost her job she would need
money to tide her over while she looked for a new job.
4                                                   No. 04-2114

Hence the severance-pay provision in her employment
contract with HGI.
   Of course if she were fired because she embezzled funds
from HGI or engaged in other wrongful behavior, or refused
to show up for work, or played videogames on her office
computer for hours at a time, HGI would have no obligation
to give her severance pay. Any of those examples would be
a case of “constructive resignation,” where to obtain a
benefit conditional on being discharged, such as severance
pay, an employee engages in conduct intended to force her
employer to fire her. Bean v. Wisconsin Bell, Inc., 366 F.3d
451, 454-55 (7th Cir. 2004); Fekete v. City of East St. Louis, 145
N.E. 692, 694 (Ill. 1924); Wrighten v. Metropolitan Hospitals,
Inc., 726 F.2d 1346, 1351 (9th Cir. 1984); Dies v. City & County
of Denver, 483 P.2d 378, 379-80 (Colo. 1971). HGI doesn’t
argue that Joy was trying to quit and walk off with sever-
ance pay. What it argues is that the only situation in which
firing Joy would not have been for cause would have been
if a decline in business had required laying off workers. So
narrow an interpretation would leave Joy unprotected in the
common situation in which, because the new employee does
not make a satisfactory adjustment to her new job, the
employer is dissatisfied with her performance and fires her.
It is uncertain whether an exception for “cause” to a contrac-
tual right to severance pay would extend to that situation.
The precise meaning that the word bears in the contract
cannot be determined just from reading the contract, as HGI
argues. It is a considerable irony that a firm that is in the
business of consulting on executive compensation failed to
draft a contract that clearly specified the compensation rights
of one of its own executives.
  For completeness we note that even if a contract is clear
“on its face”—which is to say, even if someone who knew
nothing of the contract’s background or commercial context
No. 04-2114                                                      5

would think its meaning clear—extrinsic evidence, which is
to say evidence besides just the written contract itself, is
admissible to demonstrate that the contract may not mean
what it says, provided the evidence used to show this is
“objective” in the sense of not being merely self-serving, un-
verifiable testimony. Cincinnati Ins. Co. v. River City Con-
struction Co., 757 N.E.2d 676, 681 (Ill. App. 2001), overruled
on other grounds by Home Ins. Co. v. Cincinnati Ins. Co., 821
N.E.2d 269 (Ill. 2004); Ahsan v. Eagle, Inc., 678 N.E.2d 1238,
1241 (Ill. App. 1997); Mathews v. Sears Pension Plan, 144 F.3d
461, 466-67 (7th Cir. 1998); Kerin v. U.S. Postal Service, 116
F.3d 988, 992 n. 2 (2d Cir. 1997); Duquesne Light Co. v.
Westinghouse Electric Corp., 66 F.3d 604, 614 (3d Cir. 1995). The
proviso is important. Bassick and Lacey are not disinterested
witnesses. Neither is employed any longer by HGI; Bassick
has sued HGI; and Lacey left because of disagreements with
management. Testimony by disgruntled former employees
is not the kind of evidence that may be used to establish that
a seemingly clear contract actually is ambiguous. The
examples that we and other courts have given of the kind of
evidence that is sufficiently “objective” to be allowed to
upend the “four corners” rule do not include evidence given
by former employees. See, besides the cases cited earlier, AM
International, Inc. v. Graphic Management Associates, Inc., 44
F.3d 572, 575 (7th Cir. 1995) (Illinois law); Bristow v. Drake
Street Inc., 41 F.3d 345, 352 (7th Cir. 1994) (same); Starter Corp.
v. Converse, Inc., 170 F.3d 286, 295 (2d Cir. 1999); Charter Oil
Co. v. American Employers’ Ins. Co., 69 F.3d 1160, 1167-69
(D.C. Cir. 1995).
  But the present case is not one in which the written con-
tract appears to have a clear meaning and dubious evidence
is presented in an effort to blur that meaning. When as in
this case the written contract is unclear, any evidence ad-
missible under the rules of evidence is usable to establish
6                                                 No. 04-2114

the contract’s meaning. The cases do not actually say this;
but when they rule that because a contract is ambiguous
extrinsic (or parol) evidence of its meaning is admissible,
they don’t place any special restrictions on admissibility.
See, e.g., Farm Credit Bank v. Whitlock, 581 N.E.2d 664, 667
(Ill. 1991); WestPoint Marine, Inc. v. Prange, 812 N.E.2d 1016,
1019 (Ill. App. 2004); Dell Computer Corp. v. Rodriguez, 390
F.3d 377, 388 (5th Cir. 2004); NILAC Int’l Marketing Group v.
Ameritech Services, Inc., 362 F.3d 354, 359 (6th Cir. 2004). So
Joy is entitled to a trial at which she can call Bassick and
Lacey as witnesses. Whether they will be believed is, of
course, another matter.
  But we agree with the district judge, and for the reasons
he gave (to which we have nothing to add), that her further
claim—to a bonus—has no merit. The judgment is therefore
affirmed in part and reversed in part, and the case is
remanded to the district court for further proceedings
consistent with this opinion

A true Copy:
        Teste:

                           _____________________________
                            Clerk of the United States Court of
                              Appeals for the Seventh Circuit




                     USCA-02-C-0072—4-8-05